Citation Nr: 1228949	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 2005 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for a TBI.   

A review of the Veteran's Virtual VA claim file shows that there have been VA treatment records added to his file since the last supplemental statement of the case (SSOC) readjudicating his claim was issued.  The Veteran has also been granted a total rating based on individual unemployability (TDIU).  Neither the Veteran nor his representative have waived the Veteran's right to have these records considered by the agency of original jurisdiction (AOJ) in the first instance.  

A review of these records shows that they support his current claim and, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from the Board proceeding with its decision without a waiver of AOJ initial consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current residuals of a TBI and service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for residuals of a TBI has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 394. 

Analysis

The Veteran seeks service connection for residuals of a TBI.  He claims that his TBI is related to an explosion from an improvised explosive device (IED) and a motor vehicle accident (MVA) during service.  

Additionally, the Veteran is service connected for a facial scar that is located on the brow of nose between his eyes, with a non-compensable rating, which a review of the claim file shows resulted from a MVA.  His personnel records show that he was awarded the Combat Action Badge.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records (STRs) show he was involved in an IED blast and a MVA during service.  A November 2005 statement of medical examination and duty status noted that the Veteran was on active duty when he was involved in a MVA in Kirkuk, Iraq.  He was an unrestrained gunner in a vehicle that hit a concrete barrier.  He had a lacerated forehead and injured neck.  A November 2005 STR noted that the Veteran was in a MVA and lacerated his forehead.  He did not have dizziness or visual disturbances.  A January 29, 2006 STR noted that the Veteran was hit with an IED the day before and was given an assessment of low back strain secondary to IED blast.  

The determinative issue is therefore whether the Veteran has any current residuals of a TBI from his head injury from a MVA or an IED blast.  

A VA examination was conducted in December 2007.  The examiner noted a review of the Veteran's claim file.  While he was in Iraq in November 2005 he was on a night operation when the driver lost control of the vehicle and hit a concrete barrier.  The Veteran hit his head on the radio and was wearing a helmet.  He did not loose consciousness and is not currently being treated.  The examiner noted that the initial injury was moderate, and the Veteran reported short term memory impairment and difficulty concentrating since the injury.  He also reported headaches at the base of the skull.  The examiner concluded that the Veteran did not meet the diagnostic criteria for a TBI as established by VA.  

It is noted that there is no VA statutory or regulatory diagnostic criteria required to establish service connection for a TBI (as opposed to PTSD or hearing loss for example) as was noted in the above VA examination report, but rather there are regulations governing how TBIs are evaluated once service connection is in effect.  
A VA PTSD examination was conducted in March 2008.  The examiner noted a review of the Veteran's claim file.  The examiner reported that the Veteran was mobilized to Iraq and sustained injuries, including a TBI during combat related activities.  The examiner noted that during his MVA, the Veteran hit his head on the radio and that as a HUMVEE driver and gunner he was involved in a lot of combat, including when his armored vehicle was directly hit by an IED.  A psychological examination, which found that the Veteran had mildly impaired recent memory, was conducted.  The examiner noted that while on patrol the Veteran was on the gun turret and a tremendous explosion occurred.  The Veteran was given a diagnosis of cognitive disorder not otherwise specified (NOS) attributable to a TBI sustained while in Iraq.  The examiner noted further that when developing new learning, especially verbal material, the Veteran can be expected to require more practice than before his deployment and involvement in combat actives and his TBI.  

Thus, while the December 2007 VA examiner found that the Veteran did not have a TBI or any residuals thereof, the March 2008 VA examiner found that he did and that the residual of it was a cognitive disorder NOS.  Both VA examination reports are based on a review of the claim file and on an accurate factual basis regarding the Veteran's in-service injuries.  Thus, both examinations are competent medical evidence and probative of the nature and etiology of the Veteran's claimed residuals of a TBI.  There is no reason to assign more probative weight to either VA examination report.  The competent evidence of record is clearly in equipoise and any doubt is resolved in the Veteran's favor; accordingly, service connection for residuals of a TBI is warranted. 


ORDER

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is granted.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


